Iohn Grosvenner plaint. conta Richard Hall & Elizabeth Hall his wife late Widdow Relict & sole Executrix of In0 Holbrooke deced Defend* in an action of reveiw of a case formerly tryed at a County Court held at Boston the. 29th of April last, where the sd Elizabeth obtained judgement against the sd Grosvenner for cost of Court which is to his damage with all other due damages: . . . The Iury . . . found for the plaint, the ten hides in controversy or five pounds and costs of Court granted Forty Eight Shillings.